                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DMSION

GRADY F. SMITH AND CO., INC. d/b/a
SCAFFOLDMART and M.J.C., LLC

        Plaintiffs,
                                                            Case No. 4:20-CV-00010-D
V.

NAUTILUS INSURANCE COMPANY,

        Defendant.



                                              ORDER

        THIS MATTER came to be heard on Defendant Nautilus Insurance Company's

(hereinafter referred to as "Nautilus") Consent Motion to Stay Proceedings Pending Completion

of Appraisal. The Court, having reviewed the pleadings and considered the unopposed/consent

motion and legal authorities submitted, finds the following:

        1.      The parties have agreed to appraise the Subject Loss, which is the subject of this

action, pursuant to the Appraisal condition in the subject insurance policy and pursuant to North

Carolina law.

        2.      This entire action, consisting of all causes of action and including all discovery

and case management requirements and deadlines, including all Federal and Local Civil Rule

disclosure and conference requirements, is stayed pending conclusion of the appraisal process

and the contractual time period within which Nautilus has to pay any additional amount owed

pursuant to the appraisal award, or until further order of this Court.
       3.      The parties shall appraise the Subject Loss in accordance with the appraisal clause

of the Policy, and the appraisal award shall be subject to all of the terms and conditions of the

subject insurance policy and North Carolina law.

       4.      This Court shall reserve jurisdiction to enforce the terms of this Order pending

conclusion of the appraisal process, to address / enforce any deadlines regarding appraisal agreed

upon by the parties, and to determine any and all remaining issues which are not resolved by the

appraisal process.

       5.      Either party may move to lift the stay of this action at any time after both (a) an

appraisal award has been entered pursuant to the subject insurance policy's appraisal clause, and

(b) the 30 days within which Defendant Nautilus Insurance Company has to pay any amounts

due on the appraisal award have passed, or under such other circumstances as justice may

require, including in any event that either party believes that the other is not complying with the

terms of the Policy's appraisal clause.

       SO ORDERED. This the J_Q day of January 2020.




                                                     United States District Judge
